Citation Nr: 1747025	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left leg disability, including as due to a service-connected shell fragment wound with healed fracture of the left tibia.

2.  Entitlement to a compensable disability rating for bilateral tympanic membrane perforation.

3.  Entitlement to a compensable disability rating for intertrigo of the inguinal area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to May 1972, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's currently appealed claims.  The Veteran disagreed with this decision in November 2012.  He perfected a timely appeal in June 2013.  A videoconference Board hearing was held in October 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In February 2016, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives with respect to the currently appealed increased rating claims.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for a left leg disability, including as due to a service-connected shell fragment wound with healed fracture of the left tibia, is addressed in the REMAND portion of the decision below and is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The record evidence shows that the Veteran refused to report for multiple VA examinations scheduled in August 2016 for the purposes of determining the current severity of his service-connected bilateral tympanic membrane perforation and intertrigo of the inguinal area.


CONCLUSIONS OF LAW

1.  An increased rating claim for bilateral tympanic membrane perforation must be denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.87, Diagnostic Code (DC) 6211 (2016).

2.  An increased rating claim for intertrigo of the inguinal area must be denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.118, DC 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that his service-connected bilateral tympanic membrane perforation and intertrigo of the inguinal area are both more disabling than currently evaluated.

Factual Background and Analysis

The Board finds that the Veteran's increased rating claims for bilateral tympanic membrane perforation and for intertrigo of the inguinal area must be denied as a matter of law.  The Board remanded both of these increased rating claims in February 2016 for updated VA examinations to determine the current nature and severity of each of these service-connected disabilities.  See Board decision dated February 29, 2016, at pp. 11-12.  The Veteran refused to report for VA examinations in August 2016 scheduled for the purpose of determining the current nature and severity of both of these service-connected disabilities.  The Board next notes that, under 38 C.F.R. § 3.655, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an increased rating claim (as in this case), "the claim shall be denied."  See 38 C.F.R. §§ 3.655(a)-(b) (2016).  Neither the Veteran nor his service representative has presented good cause as to why he refused to report for VA examinations in August 2016.  Thus, the Board finds that the claims for compensable disability ratings for bilateral tympanic membrane perforation and for intertrigo of the inguinal area must be denied as a matter of law.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a compensable disability rating for bilateral tympanic membrane perforation is denied.

Entitlement to a compensable disability rating for intertrigo of the inguinal area is denied.


REMAND

The Veteran contends that he incurred a left leg disability (which he characterized as swelling of the left leg) during active service.  He alternatively contends that his service-connected shell fragment wound with healed fracture of the left tibia caused or aggravated (permanently) worsened his claimed left leg disability.  The Board recognizes that this claim previously was remanded to the AOJ in February 2016.  Having reviewed the record evidence, additional development is required before the underlying claim can be adjudicated on the merits.  

In its February 2016 remand, the Board directed that the AOJ obtain an opinion concerning the nature and etiology of the Veteran's left leg disability.  The Board also directed that, if and only if the VA clinician providing this opinion concluded that an examination was necessary, then the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his left leg disability.  See Board decision dated February 29, 2016, at pp. 15-17.  Unfortunately, it appears that the AOJ did not request this opinion and instead cancelled both the opinion request and an examination request relevant to this claim after the Veteran refused to report for additional VA examinations in August 2016.  This was error.  The AOJ should have attempted to obtain the requested opinion concerning the nature and etiology of the Veteran's left leg disability even in light of his refusal to report for additional VA examinations because obtaining this opinion would not have required him to report for VA examination.

The Board observes here that compliance with its remand directives is not discretionary.  In fact, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in February 2017 without complying with the February 2016 remand instructions concerning the Veteran's service connection claim for a left leg disability.  Given this error, another remand of this claim is required.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's February 2016 remand, refer the Veteran's claims folder to a medical professional with the appropriate level of expertise for an opinion as to the etiology of the Veteran's left leg disability diagnosed as left leg thrombophlebitis.  The claims folder should be made available to and reviewed by the examiner.

Based on a review of the claims folder, the examiner must provide an opinion as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed left leg disability is related to his military service, to include from being near an explosion of a booby trap in April 1971.

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left leg disability is due to or caused by his service-connected shell fragment wound with healed fracture of the left tibia.

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left leg disability is aggravated by his shell fragment wound with healed fracture of the left tibia.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left leg disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the shell fragment wound with healed fracture of the left tibia.

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.

The examiner should indicate in his/her report that the claims file was reviewed. A rationale for all opinions expressed should be provided. A report should be prepared and associated with the Veteran's VA claims folder.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case or supplemental statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


